Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 5-10, the applicant asserts that “XIAO fails to disclose the feature “wherein the number of the sequence resources in the first sequence resource set is 2, the number of the sequence resources in the second sequence resource set is 4” in the above features of amended claim 21. In addition, XIAO also fails to disclose a correspondence between PUCCH resources in different PUCCH resource sets. Therefore, XIAO fails to disclose the feature “the sequence resources in the first sequence resource set are a first sequence resource and a third sequence resource in the second sequence resource set’ in the above features of amended claim 21.
In view of foregoing, XIAO fails to disclose the above features of amended claim 21.” Examiner respectively disagrees.

“During examination, the claims must be interpreted as broadly as their terms reasonably allow." MPEP § 2111.01 (I) (citing to In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004)).

As indicated by par. 78 of XIAO, “…the UE may determine, according to the counter values of the CC1 and the CC6, that two pieces of bundled HARQ feedback information are located on a first bit location and a third bit location respectively… learn, according to the total CC value 4, that a total length of the HARQ feedback information is 4 bits, thereby determining that the codebook of the HARQ-ACK/NACK information is "1010",” the two pieces of bundled HARQ feedback information are located on a first bit location and a third bit location would consider as “a number of the sequence resources in the first sequence resource set is 2” and a total length of the HARQ feedback information is 4 bits would consider as “a number of the sequence resources in the second sequence resource set is 4”. The resource for sending the ack/nack or the codebook of the HARQ-ACK/NACK of the two bits or four bits in the resource for feedback would consider as “the first sequence resource”, which the first sequence resource is two bits occupied the feedback resources that in the first bit and third bit of the total length of the HARQ feedback information is 4 bits or the second sequence resource set. Therefore give the broadest reasonable interpretation of the claims, par. 78 of XIAO would read on the “a number of the sequence resources in the first sequence resource set is 2, a number of the sequence resources in the second 
Therefore, the rejection is maintained. 

Claim Rejections - 35 USC § 112
Claims 41, 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 41, 42 are depending on cancelled claims 30, 40 respectively. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23, 25-28, 31-33, 35-38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by XIAO et al. (US 20180213524).

Regarding claims 21, 31, XIAO teaches a method for transmitting feedback information (fig. 14, 15, apparatus uplink control information transmission apparatus, which inherent has processor and memory for storing and running the program), comprising: 
determining, by a terminal device, a first sequence resource for transmitting the feedback information (par. 70, 71, 78, 80, 91, 105, 111-115, transmitting the HARQ-ACK/NACK  with different PUCCH resources of different PUCCH resource sizes or different PUCCH formats may be selected for use from the PUCCH resource list according different codebook size configured by the base station ), wherein the first sequence resource is contained in a first sequence resource set or a second sequence resource set (par. 78, 80, 83, 91, the UE may determine, according to the counter values of the CC1 and the CC6, that two pieces of bundled HARQ feedback information are located on a first bit location and a third bit location respectively… learn, according to the total CC value 4, that a total length of the HARQ feedback information is 4 bits, thereby determining that the codebook of the HARQ-ACK/NACK information is "1010"), and a number of the sequence resources in the first sequence resource set is 2 (par. 78, 82, the UE may determine, according to the counter values of the CC1 and the CC6, that two pieces of bundled HARQ feedback information are located on a first bit location and a third bit location respectively), a number of the sequence resources in the second sequence resource set is 4 (par. 78, 82, learn, according to the total CC value 4, that a total length of the HARQ feedback information is 4 bits, thereby determining that the codebook of the HARQ-ACK/NACK information is "1010"), and the sequence resources in the first sequence resource set are a first sequence resource and a third sequence resource in the second sequence resource set (par. 78, 82, the UE may determine, according to the counter values of the CC1 and the CC6, that two pieces of bundled HARQ feedback information are located on a first bit location and a third bit location respectively…learn, according to the total CC value 4, that a total length of the HARQ feedback information is 4 bits, thereby determining that the codebook of the HARQ-ACK/NACK information is "1010").


Regarding claims 22, 32, XIAO teaches the method according to claim 21, wherein the number of the sequence resources in the first sequence resource set is related to a maximum number of codewords for downlink data transmission (par. 78, 80, the UE may determine, according to the received total CW value 6, that a total quantity of bits of the HARQ feedback codebook is 6).

Regarding claim 23, 33, XIAO teaches the method according to claim 21, wherein the number of the sequence resources in the second sequence resource set is related to a maximum number of codewords for downlink data transmission (par. 78, 80, the UE may determine, according to the received total CW value 6, that a total quantity of bits of the HARQ feedback codebook is 6).

Regarding claims 25, 35, XIAO teaches the method according to claim 21, wherein an offset between two adjacent sequence resources in the first sequence resource set is a first value (fig. 3, par. 78, 80, the location of the ACK/NACK depend on the count values and the resource for sending ACK/NACK are adjacent).

Regarding claims 26, 36, XIAO teaches the method according to claim 21, wherein an offset between two adjacent sequence resources in the second sequence resource set is a second value (fig. 3, par. 78, 80, the location of the ACK/NACK depend on the count values and the resource for sending ACK/NACK are adjacent).

Regarding claims 27, 37, XIAO teaches the method according to claim 21, further comprising: receiving, by the terminal device, downlink control signaling, wherein the downlink control signaling is used by the terminal device to determine whether the first sequence resource is contained in the first sequence resource set or is contained in the second sequence resource set (par. 70, 78, 86, 87, 88, 89, 91, DCI using first-type indication information and second-type indication information to indicate spatial bundling on the HARQ information of the scheduled carrier(s), the counter CC value, total CC value).

Regarding claims 28, 38, XIAO teaches the method according to claim 27, wherein the downlink control signaling is used to indicate the number of codewords for downlink data transmission (par. 71, 80, 89, DCI information on a carrier includes information about a counter CW value, used to indicate a number of a scheduled CW (also referred to as an accumulated quantity of scheduled CWs).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 41, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over XIAO et al. (US 20180213524) in view of R1-1712576 (“Short PUCCH format for UCI up to 2 bits”, Intel Corporation herein as R1-1712576).

Regarding claim 41, 42, XIAO teaches the method according to claim 30, wherein the number of bits of feedback information carried by each of the sequence resources in the first sequence resource set is 1 (par. 78, 80, 83, 91, the UE may determine, according to the counter values of the CC1 and the CC6, that two pieces of bundled HARQ feedback information are located on a first bit location and a third bit location respectively).
However, XIAO does not teach the number of bits of feedback information carried by each of the sequence resources in the second sequence resource set is 2.
But, R1-1712576 in a similar or same field of endeavor teaches the number of bits of feedback information carried by each of the sequence resources in the first sequence resource set is 1(fig. 1, section 2, 2.2.3, configuring a resource for bit HARQ or resource for 2 bits HARQ), and the number of bits of feedback information carried by each of the sequence resources in the second sequence resource set is 2 (fig. 1, section 2, 2.2.3, configuring a resource for bit HARQ or resource for 2 bits HARQ).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by R1-1712576 in the system of XIAO to transmit feedback.
The motivation would have been to improve the throughput of the system. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	MARINIER et al. (US 20180006791) teaches the WTRU may be configured with a maximum payload of periodic CSI reports for each PUCCH resource which is (par. 329). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        07/31/2021